Citation Nr: 0733257	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  07-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, 
bilateral hearing loss was not manifest within one year of 
separation, and current bilateral hearing loss is not 
attributable to service.
  
2.  Tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for service connection for bilateral hearing loss and 
tinnitus.  The Board notes that the veteran's claim was 
received in February 2007.  In March 2007, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  The 
veteran was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the March 2007 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and the examination in this 
case is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II.  Evidence

The veteran filed a claim for service connection for 
bilateral hearing loss and tinnitus in February 2007.  In 
March 2007, the veteran submitted two statements on his own 
behalf.  In the first, he stated that he "was having 
difficulty in hearing and also being afflicted with tinnitus 
and a constant ringing in my ears."  He went on to state 
that, "This condition could have been caused by my army 
basic training with the tank cannons, heavy machine guns, 
also when riding and firing weapons while inside the tank."  
In his second statement from the same month, the veteran 
described, in greater detail, the type of noise exposure he 
experienced as a member of the 5th Tank Battalion, 6th Armored 
Division.  According to the veteran, he has about 10% 
remaining hearing in his right ear, and about 40% remaining 
in his left, along with "a very bad case of tinnitus in my 
right ear."

In an April 2007 statement, the veteran asserted that, 
"There were no medical treatments during my period of 
service, my hearing was bothering me but I didn't report 
it."  He went on to note that, "There are no living persons 
in service that were aware of my disability in hearing.  
There were no statements from service medical personnel."  
He further reported that no medical evidence or prescription 
records exist to corroborate his claim.  

The Board notes that a May 1946 discharge examination 
revealed a 15 out of 15, per whispered voice test, 
bilaterally.

A May 1969 audiological examination from the Iowa Army 
Ordinance Plant revealed the following results:




HERTZ




1000
2000
3000
4000
RIGHT

0
0
20
80
LEFT

0
0
20
65

The average decibel loss was 25dB in the right ear, and 21 dB 
in the left.  

A May 2007 VA audiological examination provided the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
85
95
LEFT
20
35
50
80
105+

The average decibel loss was 70 dB in the right ear and 68 dB 
in the left.  The veteran's speech recognition score, as per 
the Maryland CNC test, was 68% in the right ear and 84% in 
the left.  Although the veteran had "mild to profound 
sensorineural hearing loss in both ears and constant 
unilateral tinnitus on the right," the examiner went on to 
note that, "Given that the veteran's estimate of onset of 
hearing loss is about 45-50 years after separation and given 
the lack of evidence of hearing loss during his military 
service, it is less likely than not that his hearing loss is 
a result of noise exposure during his military service."  
The examiner also stated, "Given that the veteran's estimate 
of onset of tinnitus is about 35 years after separation and 
that his description of his history of noise exposure would 
be more consistent with bilateral tinnitus, it is less likely 
than not that the tinnitus is a result of noise exposure 
during his military service."

A May 2007 rating decision denied the veteran's claim, and 
that decision was upheld by a July 2007 statement of the 
case.  In both decisions, it was noted that, although the 
veteran has a current hearing disability, no evidence exists 
to provide an etiological link from the veteran's hearing 
loss and tinnitus to his period of military service.


III.  Law

A.  Service Connection

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  


B.  Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


IV.  Analysis

A.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, an organic disease of the nervous system, such 
as sensorineural hearing loss, will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The earliest evidence of hearing loss disability within the 
veteran's claims file is the May 1969 Iowa Army Ordinance 
Plant report.  Between that time and the veteran's May 2007 
VA audiological examination, the veteran's hearing 
deteriorated even further.  However, there is no evidence of 
any diagnosis of hearing loss, bilateral or otherwise, dated 
contemporaneously with service.   Nor does competent medical 
evidence exist in the record to provide a nexus between the 
veteran's hearing loss and his active military service.  
Although the veteran's current levels of hearing loss meet 
the criteria for a disability under 38 C.F.R. § 3.385,  the 
May 2007 VA examiner found that there is no etiological link 
to the veteran's period of active service.  The Board 
attaches significant probative value to the VA examiner's 
opinion, as it is well reasoned, detailed, and consistent 
with other evidence of record.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Further, the veteran has not submitted any medical opinion 
stating that his current bilateral hearing loss is 
etiologically related to service.  The only statement made to 
that point was proffered by the veteran himself.  The Board 
observes that it cannot credit the veteran's assertions 
regarding the nature and cause of his bilateral hearing loss, 
as the veteran is not shown to possess any particular medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
grant service connection for the veteran's bilateral hearing 
disability based on his statements alone.

In sum, the service medical records show that the veteran's 
hearing was within normal limits upon separation from active 
duty, and there is no documentation of any continuous 
symptoms from his separation from service onward, with the 
first evidence of documented hearing loss occurring over 23 
years following his last period of active duty.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  (Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (In 
determining whether a pre-existing condition was aggravated 
by military service, evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).

Therefore, the more probative evidence does not establish 
that bilateral hearing loss had its onset in service.  
According to the veteran's own statement, there were no 
complaints of hearing loss during his period of service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service, within one year of service, or 
onward.  In fact, there is no record of any complaints, 
findings, treatment, or diagnosis of bilateral hearing loss 
until 1969, and those treatment records are silent for any 
reference to service.  There is no competent medical evidence 
supporting a link between the veteran's service and his 
current bilateral hearing loss.  In fact, the May 2007 VA 
examiner stated, "Given that the veteran's estimate of onset 
of hearing loss is about 45-50 years after separation and 
given the lack of evidence of hearing loss during his 
military service, it is less likely than not that his hearing 
loss is a result of noise exposure during his military 
service."  

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his bilateral 
hearing loss.  There is no probative medical evidence that 
the veteran's current hearing disorder had its onset during, 
or is otherwise related to, his service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, service connection for bilateral hearing loss is 
not warranted.  


B.  Tinnitus

As noted above, the veteran's May 2007 VA examiner stated, 
"Given that the veteran's estimate of onset of tinnitus is 
about 35 years after separation and that his description of 
his history of noise exposure would be more consistent with 
bilateral tinnitus, it is less likely than not that the 
tinnitus is a result of noise exposure during his military 
service."

While the Board acknowledges that the veteran has a current 
diagnosis for tinnitus of the right ear, the record fails to 
show that his condition began, or resulted from, his period 
of active duty.

Once again, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not for application in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Accordingly, service connection for tinnitus is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


